EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott W. Cummings on 03/03/2022.

The application has been amended as follows: 

In Claim 1 line 7 insert ---, and wherein each shell piece is resiliently flexible, and when the shell is in its assembled condition each of the shell pieces is outwardly flexed and is in a more flexed state compared to when the shell is in the broken condition--- after <of the shell piece> and before <.>.
In Claim 8 line 1 delete “1wherein” and insert <1 wherein>.
In Claim 18 line 2 delete “metre” and insert <meter>.
In Claim 20 line 7 insert ---, and wherein each shell piece is resiliently flexible, and when the shell is in its assembled condition each of the shell pieces is outwardly flexed and is in a more flexed state compared to when the shell is in the broken condition--- after <of the shell piece> and before <.>.
In Claim 21 line 7 insert ---, and wherein each shell piece is resiliently flexible, and when the shell is in its assembled condition each of the shell pieces is outwardly flexed and is in a more flexed state compared to when the shell is in the broken condition--- after <of the shell piece> and before <.>.
In Claim 21 line 3 delete “where in” and insert <wherein>.
In Claim 28 line 1 delete “claim 7” and insert <claim 1>.
In Claim 29 lines 1-4 delete “wherein each shell piece is resiliently flexible and when the shell is in its assembled condition, each shell piece is in a more flexed state compared to when the shell is in the broken condition, wherein each of the shell pieces are outwardly flexed, and”.
In Claim 30 lines 2-5 delete “wherein each shell piece is resiliently flexible and when the shell is in its assembled condition, each shell piece is in a more flexed state compared to when the shell is in the broken condition, wherein each of the shell pieces are outwardly flexed, and”.

Cancel Claims 6, 7, 22, and 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711